IN THE COURT OF APPEALS OF IOWA

                                   No. 22-0557
                             Filed October 19, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RAYSHAUN DEON FRIEND,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Linn County, Russell G. Keast

(motion to supress), District Associate Judge, and Christopher L. Bruns (judgment

and sentence), Judge.



      Rayshaun Friend appeals the denial of his motion to suppress, claiming

officers did not have reasonable suspicion for a traffic stop. AFFIRMED.



      David R. Fiester, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


VAITHESWARAN, Presiding Judge.

       Cedar Rapids police officers noticed a vehicle with a temporary license plate

tag that they believed to have a fraudulent expiration date. They activated their

emergency lights. The vehicle turned into a parking lot without stopping and

continued on its way. The officers activated their sirens. The vehicle proceeded

down the road but eventually stopped. The driver was identified as Rayshaun

Friend. He had a suspended license.

       Officers removed Friend from the vehicle, handcuffed him, searched the

vehicle, and searched him. They found marijuana in his pocket.

       The State charged Friend with possession of a controlled substance

(marijuana) with the penalty enhanced based on a prior conviction. Friend filed a

motion to suppress evidence gained following the stop. He claimed the officers

“[a]t the time of the stop[,] did not have a reasonable and articulable suspicion that

criminal activity was afoot.” Friend cited an Iowa policy extending the validity of

temporary tags in light of the COVID-19 pandemic.

       In its resistance to the motion, the State conceded the officers were

“mistaken[]” in their belief that the “temporary tag . . . was fraudulent.”

Nonetheless, the State asserted the officers “had probable cause to initiate a traffic

stop” based on Friend’s failure “to yield the right of way” to an emergency vehicle.

       Friend and the State waived a formal hearing and agreed to consideration

of the motion on written arguments as well as squad car and body camera videos.

The district court denied the suppression motion.
                                          3


       The court reasoned:

       It is clear that the vehicle did not immediately pull to the side of the
       road as required by Iowa Code Section 321.324(2) [(2021)1] . . . . At
       the time the officers activated their emergency lights, they were
       directly behind [Friend’s] vehicle. From the evidence presented,
       there appears to be no obstructions that would prevent [Friend] from
       immediately pulling to the side of the road as required by law.
       [Friend’s] failure to yield to the police car for two and a half blocks
       does create an intervening and independent justification for a vehicle
       stop.

       Friend stipulated to a trial on the minutes of testimony. The court found him

guilty as charged and imposed conviction, judgment, and sentence.

       On appeal, Friend contends “the stop was based on a mistake of law” and,

accordingly, “the subsequent search of the vehicle or his person was improper and

in violation of his rights guaranteed by the Fourth, Fifth and Fourteenth

Amendments of the United States Constitution as well as [a]rticle I, [s]ections 8

and 10 of the Iowa Constitution.”2 As noted, the State conceded that the stop could

not be supported by the officers’ mistaken belief concerning the validity of the

temporary tag. The State now suggests a reasonable mistake of law might provide

reasonable suspicion for a traffic stop. The State relies on Heien v. North Carolina,



1 The provision states:
       Upon the immediate approach of an authorized emergency vehicle
       with any lamp or device displaying a red light or red and blue lights,
       or an authorized emergency vehicle of a fire department displaying
       a blue light, or when the driver is giving audible signal by siren,
       exhaust whistle, or bell, the driver of every other vehicle shall yield
       the right-of-way and shall immediately drive to a position parallel to,
       and as close as possible to, the right-hand edge or curb of the
       highway clear of any intersection and shall stop and remain in such
       position until the authorized emergency vehicle has passed, except
       when otherwise directed by a police officer.
2 Friend ties the legality of the search to the legality of the stop. He does not make

any independent arguments concerning the search that uncovered the marijuana.
                                           4


574 U.S. 54, 61 (2014), in which the United States Supreme Court stated, “[t]here

is no reason, under the text of the Fourth Amendment or our precedents, why

[reasonable suspicion] should be acceptable when reached by way of a

reasonable mistake of fact, but not when reached by way of a similarly reasonable

mistake of law.” The language does indeed support the State’s suggestion. But

Iowa has gone in a different direction. As Friend points out, the supreme court

held “a mistake of law is not sufficient to justify a stop.” State v. Tyler, 830 N.W.2d

288, 294 (Iowa 2013); see also State v. Louwrens, 792 N.W.2d 649, 654 (Iowa

2010) (“[W]e conclude the district court properly granted [the defendant’s] motion

to suppress because the officers’ mistake of law cannot provide the necessary

probable cause to justify the traffic stop at issue in this case.”). The court reaffirmed

that position following Heien. See State v. Scheffert, 910 N.W.2d 577, 585 n.2

(Iowa 2018); see also State v. Coleman, 890 N.W.2d 284, 298 n.2 (Iowa 2017);

Baldwin v. Estherville, 333 F. Supp. 3d 817, 837 (N.D. Iowa 2018) (discussing

difference between federal and state constitution on mistake of law). The court

stated:

              After our decision in Tyler, the United States Supreme Court
       decided that a reasonable mistake of law could support reasonable
       suspicion for a traffic stop. Heien[, 574 U.S. at 61]. Thus, the
       mistake-of-law doctrine is broader under the United States
       Constitution than it is under the Iowa Constitution. See id. at [65–
       66].
              . . . . Subsequent to Heien, we reaffirmed Tyler. See State v.
       Coleman, 890 N.W.2d 284, 298 n.2 (Iowa 2017) (“[T]he ruling in Tyler
       under the Iowa Constitution is unaffected by Heien.”).

Scheffert, 910 N.W.2d at 585 n.2.

       In light of the court’s pronouncement, we conclude the officers’ mistake of

law could not support the traffic stop under the Iowa Constitution.
                                         5


       That said, Friend engaged in a traffic violation by failing to stop for an

emergency vehicle. See State v. Harrison, 846 N.W.2d 362, 365 (Iowa 2014)

(“When a[n] . . . officer observes a traffic offense, however minor, the officer has

probable cause [and reasonable suspicion] to stop the driver of the vehicle.”).

While the officers made a mistake of law in activating the lights, “[t]he motivation

of the officer stopping the vehicle is not controlling in determining whether

reasonable suspicion existed” and “[t]he officer is therefore not bound by his real

reasons for the stop.” Id. at 366 (quoting State v. Kreps, 650 N.W.2d 636, 641

(Iowa 2002)); State v. Dvorak, No. 04-0485, 2005 WL 291947, at *2 (Iowa Ct. App.

Feb. 9, 2005) (“[T]here was reasonable cause to stop [the defendant] for failing to

yield to an emergency vehicle with its emergency lights on in violation of Iowa Code

section 321.324. It is irrelevant for purposes of the objective test we use in

determining the reasonableness of traffic stops that this was not the reason [the

officer] expressed for pulling him over.”). As the United States Supreme Court

stated, “[u]nlawful orders will not be deterred . . . by sanctioning through the

exclusionary rule those of them that are not obeyed.” California v. Hodari D., 499

U.S. 621, 627 (1991).

       In reaching that conclusion, we find it unnecessary to decide whether the

“new crime exception” to the warrant requirement cited by the State always applies

following an officer’s mistake of law. That exception, characterized as “relatively

obscure and rarely invoked,” has “not been universally endorsed” because it may

require a “bootstrap analysis.” State v. Wilson, 968 N.W.2d 903, 915, 917 (Iowa

2022) (citing Jones v. State, 745 A.2d 856, 873–74 (Del. 1999)). At the same time,

the exception was recently applied in the home entry context. Id. at 917. The court
                                         6


cited precedent articulating “strong policy reasons” underlying the rule and “noting

that a contrary rule would virtually immunize a defendant from prosecution for all

crimes the defendant might commit that have a sufficient causal connection to the

police misconduct.” Id. (citing State v. Dawdy, 533 N.W.2d 551, 555 (Iowa 1995)).

That precedent did not explicitly refer to the “new crime exception.” The court

simply stated, “Even though an initial arrest is unlawful, a defendant has no right

to resist the arrest. If the defendant does so, probable cause exists for a second

arrest for resisting.” Dawdy, 533 N.W.2d at 555. The court held, “Because [the

defendant’s] resistance provided an independent ground for [the defendant’s]

arrest, the search of his person was valid as a search incident to an arrest.” Id. at

556. As in Dawdy, our conclusion is narrow. Because Friend’s traffic violation

furnished an independent basis to stop the vehicle, we affirm the district court’s

denial of Friend’s suppression motion and his conviction, judgment, and sentence.

       AFFIRMED.